Title: To Alexander Hamilton from Nathaniel Appleton, 24 June 1791
From: Appleton, Nathaniel
To: Hamilton, Alexander


United States Loan OfficeBoston 24th June 1791
Sr.
Circular Letter 6th instant is received. The Treasurer of this State informs me that this State never issued any of their own Obligations in exchange for Continental Securities, all the Federal securities which they are, or have been possessed of, were received either by Taxes or by the Sale of Lands &c. so that I presume the precautions which you point out will not be necessary in this State. Your favour 16th instant is received as also the Treasurer’s of same date inclosing his draft on the Cashier of the Massachusetts Bank for 40,000 Dollars. I believe this sum with the 20,000 recd. before will be sufficient for the Interest due next Quarter. If it should appear otherwise when the Books are ballanced I shall give you the earliest notice.
with great respect I have the honor to   be Sr.   y most humble Servant
N A
